Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-19 are allowed.  Foregoing claims are allowable since the prior art of record does not teach the claimed semi-transparent sign comprising a transparent heat sink layer attached to a first side of a reflective display, a semi-transparent thermal layer attached the heat sink layer, and a transparent warming layer attached to a second side of the reflective display in combination with other features of the claim.  Dependent claims are allowable since they depend on allowed independent claim.  Other independent claims have similar limitations as cited above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Prior Art
Brubaker, in US 2019/0213931 discloses externally mounted digital display on moving object.    
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vip Patel whose telephone number is (571) 272-2458.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

     /Vip Patel/
Primary Examiner
     									   Art Unit 2879